MEMORANDUM **
Stephen Clifford Ferguson appeals pro se the district court’s denial of his Federal Rule of Criminal Procedure 33 motion for a new trial based on newly discovered evidence. We have jurisdiction under 28 U. S.C. § 1291, and we affirm.
The district court did not abuse its discretion by finding that the supposed new evidence would not probably lead to an acquittal because it did not affect Ferguson’s lack of standing to challenge the search of his house. See United States v. Kulczyk, 931 F.2d 542, 548-49 (9th Cir. 1991). Accordingly, we affirm the denial of Ferguson’s Rule 33 motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.